 


 HR 137 ENR: Animal Fighting Prohibition Enforcement Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 137 
 
AN ACT 
To amend title 18, United States Code, to strengthen prohibitions against animal fighting, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Animal Fighting Prohibition Enforcement Act of 2007. 
2.Enforcement of animal fighting prohibitions 
(a)In generalChapter 3 of title 18, United States Code, is amended by adding at the end the following: 
 
49.Enforcement of animal fighting prohibitionsWhoever violates subsection (a), (b), (c), or (e) of section 26 of the Animal Welfare Act shall be fined under this title, imprisoned for not more than 3 years, or both, for each violation.. 
(b)Clerical amendmentThe table of contents for such chapter is amended by inserting after the item relating to section 48 the following: 
 
 
49. Enforcement of animal fighting prohibitions. . 
3.Amendments to the animal welfare actSection 26 of the Animal Welfare Act (7 U.S.C. 2156) is amended— 
(1)in subsection (c), by striking interstate instrumentality and inserting instrumentality of interstate commerce for commercial speech; 
(2)in subsection (d), by striking such subsections and inserting such subsection;  
(3)by striking subsection (e) and inserting the following: 
 
(e)It shall be unlawful for any person to knowingly sell, buy, transport, or deliver in interstate or foreign commerce a knife, a gaff, or any other sharp instrument attached, or designed or intended to be attached, to the leg of a bird for use in an animal fighting venture.; 
(4)in subsection (g)— 
(A)in paragraph (1), by striking or animals, such as waterfowl, bird, raccoon, or fox hunting; and 
(B)by striking paragraph (3) and inserting the following: 
 
(3)the term instrumentality of interstate commerce means any written, wire, radio, television or other form of communication in, or using a facility of, interstate commerce;; and 
(5)by adding at the end the following new subsection: 
 
(i)The criminal penalties for violations of subsection (a), (b), (c), or (e) are provided in section 49 of title 18, United States Code.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
